DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/07/2022 have been entered. Claims 1-13 remain pending in the application. The amendments overcome each of the claim objections, drawing objections, and rejection under 35 USC 112(b) set forth in the previous office action mailed on 08/05/2022.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In line 9 of claim 1 and in line 10 of claim 9, “clamped position” should be changed to “clamping position” in order to maintain consistency throughout the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first hinge” in line 12. It is unclear if this recitation of a first hinge is referring to the first hinge set forth in line 4 or is intending to recite an additional first hinge. Claim 1 further recites “a second hinge” in lines 12-13. It is unclear if this recitation of a second hinge is referring to the second hinge set forth in line 5 or is intending to recite an additional second hinge. For the purpose of examination, “a first hinge” and “a second hinge” in lines 12-13 are interpreted as referring to the same limitations as those set forth in claims 4 and 5. Therefore, the first hinge and the second hinge recited in lines 13-14, 16, and 17 are understood to be referring to the same hinges as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Privitera et al. (US 2010/0179570).
Regarding claim 1, Privitera et al. discloses a system (FIG 4E) for isolating left atrial appendage (FIGs 5A-5D, paragraphs [0035, 0053-0054]) comprising: a clip device (FIGS 1 and 4B) formed by a first jaw (12) and a second jaw (14, paragraphs [0040, 0042, 0043, 0053]) which are parallel in their closed position and overlap each other in length (FIGs 1, 2, 4B-4E show 12 and 14 are parallel and overlap one another in the closed position), the clip device having a connecting device (16, paragraph [0040], FIG 1); a clamping element (18) comprising a first hinge (Paragraph [0040] discloses 18 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a clamping element, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); the connecting device comprising a second hinge (Paragraph [0040] discloses 16 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a connecting device, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a clamping device (30, 34, 36, 40, FIGs 1-2, 4B-4D, paragraphs [0041-0045]) connected to a first end of the first jaw and a first end of the second jaw (The elements are connected to the jaws along their length including near a first/proximal end), the clamping device being configured to move the first and second jaws from their diverged position to a clamping position and to hold the first and second jaws in the clamped position (The elements of the clamping device transfer a closing force to the jaws to move them from the open/diverged position to the closed/clamped position, and hold the jaws in the clamped position by continuing to apply the closing force); a control device (80, FIG 4A) configured to implant the clip device so that a left atrial appendage is located between the first and second jaws (Paragraphs [0047-0050 and 0053-0054], FIGs 5A-5D show device 80 being used to position the jaws around the LAA); and a first hinge being connected to the first end of the first jaw and a second hinge being connected to a second end of the first jaw (FIG 1, hinges 16 and 18 are connected to first and second ends of  first jaw 12 respectively), the first hinge and the second hinge being configured to rotate the first jaw relative to the second jaw at an angle ranging from 0˚ to 180˚ (In the movement shown in FIGs 5C-5D, if a pivot point is taken through the living hinges of 16, 18, then the jaws rotate relative to one another around the pivot from 0˚ in FIG 5C to 180˚ in FIG 5D); wherein the first hinge is made controllable (The first hinge is interpreted as being made controllable because it can be actuated to pivot) and wherein the control device comprises a first hinge actuator (84, FIGs 4C-4E) adapted to couple detachably with tension to fit with the first hinge (84 is detachably coupled with the first hinge via stirrup 34, FIG 4C, paragraphs [0049-0050]).
Regarding claim 2, Privitera et al. discloses the first end of the second jaw is rigidly fixed in the clamping element and a second end of the second jaw is rigidly fixed in the connecting device (The proximal and distal ends of 14 are permanently and directly connected to 18 and 16, therefore they are interpreted as being “rigidly fixed in”).
Regarding claim 3, Privitera et al. discloses each of the first and second jaws is made Π-shaped (See FIG 5B below; the limitation is interpreted to mean three straight segments connected at 90˚ angles).


    PNG
    media_image1.png
    277
    589
    media_image1.png
    Greyscale

Regarding claim 9, Privitera et al. discloses a clip device (FIGS 1 and 4B) for isolating left atrial appendage (FIGs 5A-5D, paragraphs [0035, 0053-0054]), the clip device comprising a first jaw (12) and a second jaw (14, paragraphs [0040, 0042, 0043, 0053]) which are parallel in their closed position and overlap each other in length (FIGs 1, 2, 4B-4E show 12 and 14 are parallel and overlap one another in the closed position); a clamping element (18) comprising a first hinge (Paragraph [0040] discloses 18 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a clamping element, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a connecting device (16, paragraph [0040], FIG 1) comprising a second hinge (Paragraph [0040] discloses 16 is a partial loop which biases the jaws towards a closed position. Therefore the element is interpreted as a connecting device, and a hinge due to it acting as a pivot point, see FIGs 5C-5D); a clamping device (30, 34, 36, 40, FIGs 1-2, 4B-4D, paragraphs [0041-0045]) being installed between a first end of the first jaw and a first end of the second jaw (The elements are connected to the jaws along their length including near a first/proximal end), the clamping device being configured to move the first and second jaws from a diverged position to a clamping position and to hold the first and second jaws in the clamped position (The elements of the clamping device transfer a closing force to the jaws to move them from the open/diverged position to the closed/clamped position, and hold the jaws in the clamped position by continuing to apply the closing force); and the first hinge being connected to the first end of the first jaw and the second hinge being connected to a second end of the first jaw (FIG 1, hinges 16 and 18 are connected to first and second ends of  first jaw 12 respectively), the first hinge and the second hinge being configured to rotate the first jaw relative to the second jaw at an angle ranging from 0˚ to 180˚ (In the movement shown in FIGs 5C-5D, if a pivot point is taken through the living hinges of 16, 18, then the jaws rotate relative to one another around the pivot from 0˚ in FIG 5C to 180˚ in FIG 5D); wherein the first hinge is made controllable (The first hinge is interpreted as being made controllable because it can be actuated to pivot) 
Regarding claim 10, Privitera et al. discloses the first of the second jaw is rigidly fixed in the clamping element and a second end of the second jaw is rigidly fixed in the connecting device (The proximal and distal ends of 14 are permanently and directly connected to 18 and 16, therefore they are interpreted as being “rigidly fixed in”).
Regarding claim 11, Privitera et al. discloses each of the first and second jaws is made Π-shaped (See FIG 5B above; the limitation is interpreted to mean three straight segments connected at 90˚ angles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Privitera et al. (US 2010/0179570) in view of Baxter III et al. (US 2011/0226837).
Regarding claims 4 and 12, Privitera et al. discloses the invention substantially as claimed, as set forth above for claims 1 and 9 respectively. Privitera et al. further discloses the use of biocompatible polymers and metals for various elements of the system (Paragraph [0039, 0042, 0047]).
Privitera et al. is silent regarding the first and second jaws are made of biocompatible metal with a coating of porous polytetrafluoroethylene.
However, Baxter III et al. teaches an implantable device made of a biocompatible material for being deployed in a body tissue wherein the device is a biocompatible metal with a coating of porous polytetrafluoroethylene (Paragraph [0291]; one of ordinary skill in the art would understand PTFE to have at least some porosity) for the purpose of preventing, or at least inhibiting, further oxidation of the metal (Paragraph [0291]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first and second jaws of Privitera et al. to be made of a biocompatible metal with a coating of porous polytetrafluoroethylene, as taught by Baxter III et al., for the purpose of selecting a biocompatible material commonly known in the art for having the desired structural properties, with the additional benefit of the coating preventing oxidation of the metal when implanted within the body (Baxter: paragraph [0291]).
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 with respect to the rejections of claims 1 and 9 under 35 USC 102(a)(1) in view of Privitera, that the elements of Privitera identified as “hinges” in the previous office action are incorrectly categorized as such. Applicant argues that “It is common knowledge that if an object pivots from position 1 to position 2 by means of a hinge, the hinge (and the object) will remain in position 2 even after the force that caused it to pivot is no longer applied. For example, if one pushes a hinged door from close to open, the door and the hinge will remain open after no one pushes it anymore. Contrary to that common knowledge, a compressed spring will always return to its original position 1 and will not remain in position 2 after the force is no longer applied.” It is the Examiner’s position that this definition of a hinge is overly narrow. The specification of the present invention has not set forth a special definition of the term which would limit a hinge to these characteristics. Definitions of “hinge” that may be accepted by one of ordinary skill in the art include “a movable joint or mechanism which connects linked objects” and/or “a jointed or flexible device on which a door, lid, or other swinging part turns”. Examiner notes that a plain meaning definition of “hinge” allows for a flexible connection, such as the spring hinge of Privitera, and defines no requirements regarding the starting and finishing points of the parts being pivoted around the hinge. Therefore, it is the examiner’s position that the “spring fragments” of Privitera do constitute a hinge and do act as a pivot point around which the first and second jaws are rotatable. Further, applicant argues that the clamping device of Privitera cannot “hold the first and second jaws in the clamped position” because the hinges cannot control positions of jaws 12, 14 to make them stay in the clamped position. It is unclear to the examiner how applicant is asserting that the hinges are uncapable of holding the jaws in the claimed position because applicant previously notes that the hinges press jaws 12, 14 towards each other, which is equivalent to the clamped position. Therefore, applicant’s arguments are not persuasive.
Applicant further argues on pages 7-8 regarding claims 4 and 12 that Baxter does not teach a porous polytetrafluoroethylene because Baxter discloses in paragraph [0291] a coating of polytetrafluoroethylene without explicitly stating it is porous. It is the examiner’s position that one of ordinary skill in the art at the time of filing would understand the material of a polytetrafluoroethylene coating to comprise a porosity of some degree.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/               Primary Examiner, Art Unit 3771